— In a proceeding pursuant to CPLR article 78 to review a determination of respondent which fined petitioner $320, expelled him from the Rent Stabilization Association as to the apartment unit in question and placed that apartment under rent control, petitioner appeals from a judgment of the Supreme Court, Kings County (Golden, J.), entered June 23, 1983, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
The record reveals that a rational basis exists for respondent’s determination. The petitioner landlord failed for almost a year to make repairs required by law. In addition, petitioner failed to accede to the board’s efforts to obtain compliance with the law and he did not pay a fine imposed for said noncompliance. In light of all the circumstances of this case it cannot be said that the sanctions imposed are so disproportionate to the offense “ ‘as to be shocking to one’s sense of fairness’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 233). Lazer, J. P., Mangano, Gibbons and Niehoff, JJ., concur.